Order entered April 11, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01379-CR

                            DAVID WAYNE WELCH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 8
                                   Dallas County, Texas
                           Trial Court Cause No. MA18-70849-J

                                           ORDER
       Appellant’s brief was initially due February 6, 2019. When it was not timely filed, we

notified appellant by postcard dated March 1, 2019 and instructed him to file his brief along with

a motion to extend time by March 11, 2019. To date, appellant’s brief has not been filed, and

appellant has had no further communication with the Court regarding the brief or the appeal.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal or whether

appellant has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per
curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Carmen P. White,

Presiding Judge, County Criminal Court No. 8; Olegario Estrada; and to the Dallas County

District Attorney.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                   /s/    CORY L. CARLYLE
                                                          JUSTICE